Citation Nr: 0947338	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  03-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome with 
degenerative joint disease of the right shoulder, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to 
October 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied the Veteran's claim.  In August 2004, the Veteran 
testified before the Board at a hearing held at the RO.  In 
March 2009, this matter was remanded by the Board for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in April 2006.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

The Veteran was afforded a VA joints examination in April 
2008.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination in April 2008 is not 
necessarily stale, in statements dated in July 2008, October 
2008, and April 2009 the Veteran indicated that his condition 
has worsened.  Specifically, he contends that as a result of 
his disease he currently has anemia with fatigue.  In 
addition, while he continues to assert that his left 
shoulder, left knee, left wrist, and hips are related to his 
Reiter's syndrome, he now contends that he has pain and 
limited motion of his left foot and left elbow, 
conjunctivitis, and irritable bowel syndrome that are related 
to his Reiter's syndrome.  Although the Veteran's last VA 
examination, conducted in April 2008, is not unduly remote, 
the Veteran contends that his condition has worsened since 
the date of the last examination.  Because there may have 
been a significant change in the Veteran's condition, the 
Board finds that a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since April 2006.

2.  Schedule a VA examination to determine 
the current severity of the Veteran's 
service-connected Reiter's syndrome with 
degenerative joint disease of the right 
shoulder.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Describe all current 
symptomatology and address each of the 
Veteran's complaints associated with 
Reiter's syndrome, including but not 
limited to visual symptoms; dental 
problems; hearing problems; skin 
rashes; genitourinary symptoms; and 
musculoskeletal symptoms including DJD 
of all specific joints, to include the 
Veteran's hips, shoulders, left wrist, 
left elbow, left foot, and left knee.
(b)  Indicate whether the Veteran's 
Reiter's syndrome is manifested by 
symptom combinations productive of 
definite impairment of health 
objectively supported by examination 
findings or incapacitating 
exacerbations occurring three or more 
times a year; less than criteria for 
100 percent, but with weight loss and 
anemia productive of severe impairment 
of health or severely incapacitating 
exacerbations occurring four or more 
times a year or a lesser number over 
prolonged periods; or constitutional 
manifestations associated with active 
joint involvement, totally 
incapacitating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

(c)  For each affected part, provide 
ranges of motion in degrees and 
indicate in degrees the point at which 
pain is elicited on range of motion 
testing.

(d)  Describe any functional limitation 
of the affected parts due to pain, 
weakened movement, excess fatigability, 
pain with use, or incoordination.  
Additional limitation of motion during 
flare-ups and following repetitive use 
due to limited motion, excess motion, 
fatigability, weakened motion, 
incoordination, or painful motion 
should also be noted.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The 
determination should be portrayed in 
terms of the degree of additional range 
of motion loss.

(e)  State what impact, if any, the 
Veteran's Reiter's syndrome has on his 
employment and daily living activities.  
In addition, please provide an opinion 
as to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected Reiter's 
syndrome.
3.  Then, readjudicate the claim, to 
include whether referral for an 
extraschedular rating is warranted.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

